Citation Nr: 0926904	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-21 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1958 to November 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefits sought on 
appeal


FINDING OF FACT

The evidence is at least in relative equipoise regarding 
whether the Veteran currently has a bilateral hearing loss 
disability attributable to acoustic trauma experienced during 
service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, such as 
cardiovascular-renal disease, including hypertension, and an 
organic disease of the nervous system, e.g., sensorineural 
hearing loss, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the disability became manifest to 
a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  A reasonable doubt is one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

The Veteran contends that he has right ear hearing loss 
attributable to service.  His DD Form 214 indicates that his 
assignment in service was jet engine mechanic.

The Veteran's entrance examination did not include 
audiometric readings.  The whisper test was conducted, and 
the Veteran scored 15/15 for both ears.  

The Veteran underwent a separation examination in October 
1959 that included audiometric readings and the whisper test.  
The whisper test showed 15/15 for both ears.  The Board 
observes that service department audiometric readings prior 
to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  As this evaluation was conducted 
prior to October 1967, the Board has converted the ASA units 
to ISO units.  The auditory threshold at 500, 1000, 2000, 
3000, and 4000 HZ, was 20, 15, 10, 15, and 15 in the right 
ear.  The auditory threshold at 500, 1000, 2000, 3000, and 
4000 HZ, was 25, 15, 15, 20, and 25 in the left ear.  Thus, 
the testing indicates some hearing loss, supporting this 
claim. 

There are no other indications of hearing loss in the service 
treatment records.

VA referred the Veteran to a medical provider for a hearing 
examination.  The Veteran was evaluated in May 2005.  He 
reported his history of noise exposure in service, 
specifically that he was exposed to severe jet engine noise 
in the Air Force for two years.  The Veteran stated that he 
had to wait several hours before he could hear better after 
his noise exposure to the jet engines.

Testing showed the auditory threshold at 500, 1000, 2000, 
3000, and 4000 HZ, was 50, 70, 70, 75 and 85, in the right 
ear.  The auditory threshold at 500, 1000, 2000, 3000, and 
4000 HZ, was 50, 60, 65, 70, and 75 in the left ear.  Speech 
audiometry revealed speech recognition ability of 40 percent 
in the right ear and of 28 percent in the left ear.  Current 
bilateral hearing loss is shown as the Veteran has 3 auditory 
threshold readings of 25 or greater in each ear.

The examiner indicated that the Veteran had moderate to 
profound sloping sensorineural hearing loss bilaterally, more 
prominent in the high frequency indicating bilateral 
sensorineural hearing loss caused by noise exposure in the 
past.  The diagnosis was bilateral sensorineural hearing loss 
and most likely noise-induced or imposing presbycusis.  

In the discussion, the examiner stated that it was his 
impression that the Veteran's hearing loss is most likely due 
to noise exposure in early life, slightly superimposing on 
his presbycusis.  This opinion weighs in favor of service 
connection for bilateral hearing loss.

The Veteran had a VA examination in September 2005.  The 
examiner reviewed the claims file.  The Veteran reported his 
noise exposure in service as a jet engine mechanic and 
indicated that he had some occupational noise exposure in his 
work after service as well as some recreational noise 
exposure from tool use when doing auto mechanics.

On examination, the auditory threshold at 500, 1000, 2000, 
3000, and 4000 HZ, was 40, 60, 55, 65, and 75 in the right 
ear, averaging 63.75 decibels.  The auditory threshold at 
500, 1000, 2000, 3000, and 4000 HZ, was 45, 55, 60, 75, and 
75 in the left ear, averaging 66.25 decibels.  Speech 
audiometry revealed speech recognition ability of 48 percent 
in the right ear and of 38 percent in the left ear.  

The diagnosis was mild to severe sensorineural hearing loss 
in the right ear and moderate to severe sensorineural hearing 
loss in the left ear.  The examiner opined that the Veteran's 
hearing loss was not cause by or a result of military noise 
exposure since hearing was normal at discharge.  The opinion 
was based upon the fact that the Veteran's hearing loss at 
the time of discharge was well within normal limits.  

However, the Board must note that the examiner did not 
indicate whether he converted the audiometric readings from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units when considering the 
evidence and finding that the Veteran was well within normal 
limits at discharge, thus casting some doubt to this opinion.

Based on the evidence, it appears that there is one opinion 
finding a nexus between the Veteran's bilateral hearing loss 
and service and one rejecting a connection between the 
Veteran's disability and service.

The Board has considered all of the evidence and finds that 
the benefit of the doubt rule should apply, as the 
approximate balance of positive and negative evidence does 
not satisfactorily prove or disprove the claim.  Therefore, 
the Board finds that service connection for bilateral hearing 
loss should be granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


